COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-089-CV
 
PATRICIA
MCCALLUM                                                         APPELLANT
 
                                                   V.
 
WALLACE
ROBERTS                                                               APPELLEE
 
                                               ----------
          FROM
COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AJoint
Motion To Dismiss With Prejudice.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App P. 43.4.
PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: June 22, 2006




[1]See Tex. R. App. P. 47.4.